DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on June 26, 2020 has been considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9 and 11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Toyama (US 2013/0277106).
	Regarding claim 1, Toyama discloses a wiring structure (see figure 1b) for multiple wiring slots connection to be installed at the bottom of a vehicle to protect a wire harness (see figure 1b), the wiring structure (see figure 1b) comprising: a plurality of brackets (20), each having two end parts (see figure 1b), and a gap (C) being provided between the end parts of two brackets (20) disposed adjacent to each other; at least one wire harness (15) disposed inside the brackets (20) and extending through the plurality of brackets (see 
	Regarding claim 2, Tomaya discloses the wiring structure (see figure 1b) for multiple wiring slots connection, wherein the sleeve (21) is flexible (paragraph 0059).
	Regarding claim 3, Tomaya discloses the wiring structure (see figure 1b) for multiple wiring slots connection, wherein the sleeve (21) is an impact-resistant sheath (see figure 1c).
Regarding claim 9, Tomaya discloses the wiring structure (see figure 1b) for multiple wiring slots connection, wherein the brackets (20) are made of plastic (paragraph 0055; resin).
Regarding claim 11, Toyama discloses the wiring structure (see figure 1b) for multiple wiring slots connection, wherein the bracket (20) is further provided with a cover for protecting and fixing the protected wire harness (see figure 1b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Toyama (US 2013/0277106) in view of Inao et al (US 9,376,070; hereinafter Inao).
Regarding claim 8, Toyama discloses the claimed invention except for at least one tie hole is provided on the outer periphery of the bracket to guide a tie therethrough for binding the protected wire harness. Inao teaches a wiring structure (see figure 1a) comprising a bracket (6) having a tie hole (24) provided on the outer periphery of the bracket to guide a tie therethrough for binging a protected wire harness (see figure 1a). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide to Toyama with a least one-tie hole on the outer periphery of the bracket as taught by Inao to provide means for firmly securing the wiring structure to a vehicle surface.

5.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Toyama (US 2013/0277106).
Regarding claim 12, Toyama discloses the wiring structure (see figure 1b) for multiple wiring slots connection, wherein the gap (C) has a width in a direction parallel to the axial direction of the bracket (see figure 1b); but Tomaya lacks the gap being of 5-10 mm.  It would have been obvious to one of ordinary skill in the art before the effecting filing date of the claimed invention to make Toyama with a gap between 5-10 mm to improve the bending of the wiring structure.  Furthermore, it has been held that where the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235

Allowable Subject Matter
6.	Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance: The primary reasons for the indication of the allowability of claims 4-7 and 10 are:
Regarding claims 4 and 10, the prior art does not teach or fairly suggest in combination with the other claimed limitations  the wiring structure for multiple wiring slots connection, wherein the end part of the bracket has a trapezoidal section along a center line of the bracket, and becomes wider as closer to an extremity of the end part.
Regarding claims 5-7, the prior art does not teach or fairly suggest in combination with the other claimed limitations the wiring structure for multiple wiring slots connection, wherein a flange is formed at the end part of the bracket.
These limitations are found in claims 4-7 and 10 are neither disclosed nor taught by the prior art of record, alone or in combination.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Agusa (US 8,575,487), Sonotsu (US 8,119,913), Suzuki (US 7,964,796) and Sakaki et al (US 9,672,959) disclose a wiring structure.
8.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

September 9, 2021
/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848